Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141776                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  STATE TREASURER,                                                                                         Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices

  and
  COUNTY OF ARENAC,
           Intervening Plaintiff,
  v                                                                 SC: 141776
                                                                    COA: 299004
                                                                    Arenac CC: 08-010550-CZ
  PATRICK E. FENDER,
             Defendant-Appellant,
  and
  AIG AMERICAN GENERAL, a/k/a
  AIG LIFE INSURANCE COMPANY,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the August 10, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 7, 2011                    _________________________________________
           y0131                                                               Clerk